DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 05/20/2022.
	Claims 1, 9 and 16 have been amended. Claims 1-20 remain pending in the application. 

Response to Amendment

The amendment filed 05/20/2022 has been entered. Claims 1, 9 and 16 have been amended. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 02/22/2022. The objection has been withdrawn in view of the amended Drawings.
Applicant’s amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 02/22/2022. The objection has been withdrawn in view of the amended Specification.

Applicant’s amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 02/22/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant’s amendments to the claims have overcome the 35 USC § 101 rejection previously set forth in the Non-Final Office Action mailed on 02/22/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments

 Regarding Applicant’s arguments, on page 12-15 of the remark filed on 05/20/2022, on the newly added limitations of independent Claims 1, 9 and 16: “the computing comprising: removing a number of highest and lowest time values in the plurality of received time values, the removing resulting in a set of resulting time values; and;”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Ponceleon et al. (U.S Pub. No. 20200166962) and Coleman et al. (U.S Pub. No. 20190253325) in further view of Krueger et al. (U.S Pub. No. 20210263907), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Epelman et al. (U.S Pub. No. 20160210633) in conjunction with Ponceleon et al. (U.S Pub. No. 20200166962), Coleman et al. (U.S Pub. No. 20190253325) and Krueger et al. (U.S Pub. No. 20210263907). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 12-15, regarding allowance of the application. Examiner asserts that claims 1-20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Ponceleon – Coleman - Krueger-  Epelman teaches the aforementioned limitations of independent claims 1, 9 and 16 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-14 and 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponceleon et al. (U.S Pub. No. 20200166962, hereinafter referred to as “Ponceleon”), Coleman et al. (U.S Pub. No. 20190253325, hereinafter referred to as “Coleman”) and Krueger et al. (U.S Pub. No. 20210263907, hereinafter referred to as “Krueger”) in further view of Epelman et al. (U.S Pub. No. 20160210633, hereinafter referred to as “Epelman”)


	In regards to Claim 1, Ponceleon teaches a method comprising: 
a given node among a plurality of nodes comprising a blockchain network receiving a transaction to be added to a blockchain stored on the given node;  (Par. (0007-0008) “to perform one or more of connect to a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, [..] one or more of connecting, by a clock node, to a blockchain network comprised of a plurality of nodes, retrieving, by the clock node, a timestamp (Ts) of the clock node, acquiring, by the clock node, a time window (Tw) based on the Ts, reading, by the clock node,”; a given node (clock node) among a plurality of nodes (plurality of nodes)), (Par. (0069) “The blockchain base or platform 212 may include [..] receive and store new transactions and provide access to auditors which are seeking to access data entries”; receiving a transaction (receive and store new transaction)), (Par. (0028) “When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. After validation, the transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.”; receiving a transaction to be added to a blockchain stored on the given node (transaction sent to peers and ordered and grouped into blocks))
the given node receiving a plurality of time values from a plurality of time-source nodes among the plurality of nodes comprising the blockchain network; (Par. (0041-0042) “the clock of the local blockchain (BC) nodes may be desynchronized so different timestamps may be retrieved by each of the BC nodes, and 2) a transaction may arrive to each of the BC nodes at a different time, [..] a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them, the consensus may be reached around the time window. In one embodiment, the consensus may be used to determine the current timestamp window.”; receiving plurality of time values from a plurality of time-source nodes (different timestamps are retrieved by each blockchain nodes); range of timestamps corresponding to time window)), (Par. (0008) “retrieving, by the clock node, a timestamp (Ts) of the clock node, acquiring, by the clock node, a time window (Tw) based on the Ts, reading, by the clock node, a current window (Cw) from a world state, determining, by the clock node, a gap as a difference between the Tw and the Cw, calculating, by the clock node, a clock fix value based on the gap,”; the given node receiving a plurality of time values (clock node acquiring/retrieving a timestamps (ts) and time window (range of timestamps)), (Figure 1 labels 103 and 102; given node (clock node 102) corresponding to a plurality of node (B.C nodes 103)) 
the given node (Par.(0007) “a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, acquire a time window (Tw) based on the Ts, read a current window (Cw) from a world state, determine a gap as a difference between the Tw and the Cw,”; the given node (clock node))
	the ….. node generating a block that includes the transaction …… (Par. (0078) “the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel.”; node generating a block that includes the transaction (ordering node creates blocks of transactions)) ,(Par. (0096) “The ordering service 610 accepts endorsed transactions, orders them into a block, and delivers the blocks to the committing peers. For example, the ordering service 610 may initiate a new block when a threshold of transactions has been reached, a timer times out, or another condition”; generating a block that includes the transaction (accepts transactions and orders them into a block, initiate a new block)), (Par. (0070) “the clock-related information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The result 228 may include data blocks reflecting timestamps and time windows.”; data blocks reflect timestamp and time windows), (Par. (0073) “to commit a transaction related to execution of the smart contract on the ledger for recording timestamps and time windows,”; transaction for recording timestamp and time window)), (Par. (0093) “each block contains a sequence of N transactions [..]the blocks (shown by arrows in FIG. 6A) may be generated by adding a hash of a prior block's header within a block header of a current block. In this way, all transactions on the blockchain 632 are sequenced and cryptographically linked together preventing tampering with blockchain data without breaking the hash links”; generating a block that includes the transaction (blocks are generated corresponding to transaction))
the given node adding the generated block to the blockchain, (Par. (0079) “The blocks of the transaction are delivered from the ordering node 284 to all peer nodes 281-283 on the channel. The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled [..] each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database.”; the given node adding the generated block to the blockchain (each peer node appends the block to the channel chain)), (Par. (0099) “each committing peer validates the transaction within the new block 650 by checking to make sure that the read set and the write set still match the current world state in the state database 634. Specifically, the committing peer can determine whether the read data that existed when the endorsers simulated the transaction is identical to the current world state in the state database 634. When the committing peer validates the transaction, the transaction is written to the blockchain 632 on the distributed ledger 630,”; adding the generated block to the blockchain (transaction with new block is committed and written to the blockchain))
wherein the plurality of time-source nodes send the plurality of time values to each of the plurality of nodes comprising the blockchain network (Par. (0005) “each node of a blockchain may have a different clock, synchronization of these nodes is required. In order to synchronize the blockchain nodes a trusted third party source of time needs to be identified. As an example the GPS system may be used as a source of time that may be considered as a trusted source of time. A trusted way to inject timestamps from the trusted source of time into the ledger is required”; plurality of time-source nodes (each node of a blockchain with a different clock)), (Par. (0065-0067) “a clock node 102 connected to other BC nodes 103. The clock node 102 may be connected to a blockchain 106 that has a ledger 108 for storing timestamps (Ts) and/or time windows (Tw) 110. While this example describes in detail only one clock node 102, multiple such nodes may be connected to the blockchain 106. [..]The clock node 102 may provide timestamps to other nodes 103. The processor 104 may fetch, decode, and execute the machine-readable instructions 116 to retrieve a timestamp (Ts) of the clock node.”; plurality of time-source nodes (multiple clock nodes connected to blockchain) send their respective time values to each of the plurality of nodes (provide timestamps to other nodes))
comprising the blockchain network (Par. (0007) “wherein the processor is configured to perform one or more of connect to a blockchain network comprised of a plurality of nodes,”; blockchain network))
However Ponceleon does not explicitly teach the given node computing a summary time from the plurality of received time values, the computing comprising: removing a number of highest and lowest time values in the plurality of received time values, the removing resulting in a set of resulting time values; and computing a median of the set of resulting time values;  and the computed summary time; and so that each of the plurality of nodes ….. computes and uses the same computed summary time.
Wherein Coleman teaches the given node computing a summary time from the plurality of received time values (Par. (0009) “A plurality of timing messages are sent from the NCN to a client node, wherein each timing message is time stamped with a send time according to a first clock in the NCN. A network time is calibrated in the client node based on an evaluation of an average of send times, an average of arrival times for the plurality of timing messages received at the client node, current time in the client node, and a round trip time between the NCN and the client node, wherein timestamps of data gathered from the NCN and each client node of the plurality of client nodes are correlated to a master time specified by the first node”; given node (client node) receiving a plurality of time values (timestamps of data gathered) and computing a summary time from the plurality of received time values (average times for the plurality of timing messages of each client node of a plurality of client nodes))
so that each of the plurality of nodes ….. computes and uses the same computed summary time. (Par. (0009) “the client node based on an evaluation of an average of send times, an average of arrival times for the plurality of timing messages received at the client node, current time in the client node, and a round trip time between the NCN and the client node, wherein timestamps of data gathered from the NCN and each client node of the plurality of client nodes are correlated to a master time”; so that each of the plurality of nodes computes summary time (timestamps with average send/ arrival times of each client node in a plurality of client nodes)), (Par. (0166) “When these blocks are received, the timestamps are synchronized with the time on APN Vm 302 and stored in the statistics and events databases as appropriate”; uses a same computed summary time (timestamps are synchronized with the time)), (Par. (0060) “highly synchronized APN time stamps to enable the highly predictive estimation of transmission latency and statistical variation of latency, subsequently in tandem a control plane modules'”; uses a same computed summary time (synchronized time stamps)), (Par. (0074) “node configuration into synchronization.”; uses a same computed summary time (node corresponding to synchronization)), (Par. (0158) “his polling process communicates with each of the managed appliances in the network requesting blocks of multiple minutes of data which are synchronized and correlated with the APN VM 302 time and stored in the APN VM databases. In addition to APN VM 302 time synchronization,”; uses a same computed summary time (time/minutes of data are synchronized))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Coleman within the teachings of Ponceleon to include a node computing a summary time from a plurality of received time values so that each node can use the same computed summary time because of the analogous concept of verifying nodes in a system based on time values. Coleman includes a process of computing a summary or average time and allowing each node in the system to use the same summary/average time value. This is significant because with financial agreements, real estate documentation or legal finding there is a need to categorize the start/end times to avoid penalties, late bills, etc. By creating a summary of the times for each node the system with various users can identify accurate and valid times based on the grouping of average of the time values. By synchronizing or allowing the nodes to use the same summary/average time it provides clarity to the plurality of node for processes such as auditing. By using the same summary time for instance it would allow the user to detect whether or not a payment has been posted or if the payment has exceeded the timed deadline that by comparing the summary time to the chained record. This proves important with users in different time zones to be able to use the same synchronized time when conducting activities by identifying the corresponding summary time. The in return maintains integrity of the system as a whole and prevents possible error or confusion among the nodes.  
However Ponceleon and Coleman do not explicitly teach the computing comprising: removing a number of highest and lowest time values in the plurality of received time values, the removing resulting in a set of resulting time values; and computing a median of the set of resulting time values; the given node generating a block that includes the transaction and the computed summary time;  and 
Wherein Krueger teaches the given node generating a block that includes the transaction and the computed summary time;  and (Par. (0086-0087) “a data block comprises determining an average block creation time based on the distributed ledger with the first computation unit. [..] he average block creation time is the average time needed for all block creation systems contributing to the distributed ledger to create a further data block. In particular, the average block creation time can be determined based on block time information contained in the data blocks of the distributed ledger.”; block includes the computed summary time (block with average time, block time information corresponding to average contained in each block)), (Par. (0129) “the average block creation time can be calculated as the average of the time difference between the block times of a certain number of the latest”; computed summary time (calculated average time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Krueger within the teachings of Ponceleon and Coleman to include the computed summary time being included in the block because of the analogous concept of blockchain technologies and verifying transaction using time. Krueger includes a process in which the block includes a computed summary or average time. This is significant because it allows organization, financial institutions and multiple users to be in synchronization with a common, average or summary time. This proves important for users who wish to verify the time spent or the moment bills, transactions and other purchases were made. This unifies the blockchain system for users and institutions in different time zones by linking them with the corresponding average time. This provides clarity and a proof of transaction and blocks submitted to the blockchain to match the synchronized time of the group. This provides an effective way of communicating data and promotes the free flow of securely protected data unimpeded by various time differences.
However Ponceleon, Coleman and Krueger do not explicitly teach the computing comprising: removing a number of highest and lowest time values in the plurality of received time values, the removing resulting in a set of resulting time values; and computing a median of the set of resulting time values;
Wherein Epelman teaches the computing comprising: removing a number of highest and lowest time values in the plurality of received time values, the removing resulting in a set of resulting time values; and (Par. (0066) “all of the travel times may be “thrown out” from consideration to remove some outliers. For example, in some embodiments, the RTT value is set by removing one or more of the smallest and/or largest travel times, and then calculating an average of the remaining travel times.”; removing a number of highest and lowest time values (remove outlier of travel times such as smallest and largest travel times))
computing a median of the set of resulting time values; (Par.  (0066) “a statistical measure of an average of all determined travel times is determined. In some embodiments, the RTT value is this average, though in some embodiments the RTT value may be based upon this average (e.g., include other factors, such as a multiplier or other modifier(s), or the RTT value may be set as one or more standard deviations from the average). In other embodiments, another statistical measure may be used, including setting the RTT value to the minimum, maximum, mode, median, etc., of the set of travel times. [..] For example, in some embodiments, the RTT value is set by removing one or more of the smallest and/or largest travel times, and then calculating an average of the remaining travel times.”; computing a median of set of resulting times (statistical measure includes a median [..] removing smallest and largest time then calculating an average of the remaining travel times))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Epelman within the teachings of Ponceleon, Coleman and Krueger to include removing the highest and lowest time value and computing a median because of the analogous concept of verification using a plurality of time values recorded in a database. Epelman includes a process of removing the highest and lowest time values in a plurality set of time values. This is important because it provides more accurate reading for time stamped transactions such as financial documentation, legal paperwork, personal information and so on. This eliminates outliers and allows the user to be able to monitor logistic and reasonable time values recorded. This helps remove extremes in the time value and provides an overview to indicate which times the users are conducting transaction. This proves importance for users in different time zones and creating a consistent reading of time values.

Regarding Dependent Claim 2 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 1, further comprising the given node reaching ordering consensus with other nodes in the blockchain network to determine an insertion order of transactions into the blockchain network. (Par. (0027) “Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency”; given node (each peer/distributed peers) reaching ordering consensus with other nodes in blockchain (consensus being reached among the distributed peers) to determine an insertion order of a transaction (consensus protocol to validate, group storage transaction into blocks))


Regarding Dependent Claim 3 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the given node (Par.(0007) “a blockchain network comprised of a plurality of nodes, retrieve a timestamp (Ts) of the clock node, acquire a time window (Tw) based on the Ts, read a current window (Cw) from a world state, determine a gap as a difference between the Tw and the Cw,”; the given node (clock node))
However Ponceleon and Coleman do not explicitly teach teaches the method of claim 1, further comprising ….. node broadcasting the generated block to the plurality of nodes comprising the blockchain network.
Wherein Krueger teaches the method of claim 1, further comprising ….. node broadcasting the generated block to the plurality of nodes comprising the blockchain network. (Par. (0212) “the block was created and sent to all nodes for including into their local copy of the distributed ledger LDG. Alternatively, the block time CT.1, CT.2, CT.3, FCT can be the time the creation of the data block TSB.1, . . . , TSB.3, FTSB has been started (e.g. before starting proof of work). Alternatively, the block time CT.1, CT.2, CT.3, FCT can also be based on the creation tome of the timestamp transactions TST.1, . . . , TST.3, FIST. In particular, the methods for creating and verifying the timestamps do not rely on the correctness of the block time CT.1, CT.2, CT.3, FCT contained in the data block TSB.1”; generated block (created block) broadcasting to plurality of nodes (sent to all the nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Krueger within the teachings of Ponceleon, Coleman and Epelman for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 4 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein each node comprising the blockchain network is configured as a time-source node. (Par. (0005) “Since each node of a blockchain may have a different clock”; each node comprising the blockchain network is configured as a time-source node (each node of the blockchain corresponding to a clock)), (Par. (0042) “a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them, the consensus may be reached around the time window. In one embodiment, the consensus may be used to determine the current timestamp window. The timestamp cannot be sent as a parameter in this context due to the fact that the actor (i.e., a BC node) sending the parameter may not be trustworthy. A timestamp (Ts) is a 64 bits binary representation of an instant in time”; time-source node (B.C nodes corresponding to time/timestamps and synchronization))


Regarding Dependent Claim 5 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein the given node is a time-source node, the method further comprising the given node obtaining a local time value and (Par. (0008) “retrieving, by the clock node, a timestamp (Ts) [..] reading, by the clock node, a current window (Cw) from a world state,”; the given node obtain a local time value (clock node retrieving and reading a timestamp and current window)), (Par. (0042) “reached around a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them”; local time value (time window associated with range of timestamps)), (Par. (0043-0044) “Each BC node may execute the following steps: [..]  Ts=local node current timestamp;”; timestamp corresponding to local current timestamp)), (Par. (0067) “to acquire a time window (Tw) based on the Ts. [..] read a current window (Cw) from a world state”; obtain a local time value (acquire a time window based on timestamp and read a current window))
transmitting the local time value to each of the plurality of nodes comprising the blockchain network. (Par. (0042) “the consensus may be used to determine the current timestamp window. The timestamp [..] This window is an absolute value and must be shared across all BC network nodes”; transmitting the local time value to each of the plurality of nodes (current timestamp window is a value that is shared across all the BC network nodes))


Regarding Dependent Claim 6 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 5, wherein the local time value is obtained from a system clock of the given node. (Par. (0041) “the clock of the local blockchain (BC) nodes may be desynchronized so different timestamps may be retrieved by each of the BC nodes, and 2) a transaction may arrive to each of the BC nodes at a different time”; a system clock of the given node (clock of the local blockchain (BC) nodes)), (Par. (0043-0048) “a common Tw may be determined for all of the BC nodes in the blockchain network. In order to determine a common Tw for all of the BC nodes in the blockchain network, a special chaincode may be deployed [..] Read the current window from the world state; [..] apply a clockFix=(1<<n)*(gap−1), the current window”; system clock of the given node (clock corresponding to BC nodes) wherein the local time value is obtained (reading/applying the current window)), (Par. (0056) “the BC node's clock. The timestamp may be injected into the chaincode in a similar manner as discussed above [..] retrieve a current timestamp (Ts) from the trusted source;”; the local time value is obtained (retrieve a current timestamp from a system clock of the given node (BC node’s clock))


Regarding Dependent Claim 7 (Original), the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 1, wherein each received time value is a local time value that is locally obtained by a corresponding time-source node that transmitted said each received time value. ((Par. (0008) “retrieving, by the clock node, a timestamp (Ts) [..] reading, by the clock node, a current window (Cw) from a world state,”; each received time value is a local time value that is locally obtained by a corresponding time-source node (clock node retrieving and reading a timestamp and current window)), (Par. (0042) “reached around a range of timestamps referred to as a “time window”. This way, even if the BC nodes are desynchronized and the arrival times differ between them”; local time value (time window associated with range of timestamps)), (Par. (0043-0044) “Each BC node may execute the following steps: [..]  Ts=local node current timestamp;”; timestamp corresponding to local current timestamp)), (Par. (0067) “to acquire a time window (Tw) based on the Ts. [..] read a current window (Cw) from a world state”; each received time value is a local time value that is locally obtained (acquire a time window based on timestamp and read a current window)), (Par. (0042) “the consensus may be used to determine the current timestamp window. The timestamp [..] This window is an absolute value and must be shared across all BC network nodes”; that transmitted said each received time value (current timestamp window is a value that is shared across all the BC network nodes))


Regarding Claims 9-14, claims 9-14 are non-transitory computer-readable storage medium claims that recite similar limitations to the method claims of 1-7 and the teachings of Ponceleon, Coleman, Krueger and Epelman address all the limitations discussed in claims 1-7 and are thereby rejected under the same grounds. 


Regarding Claims 16-19, claims 16-19 are computing node (apparatus) claims that recite similar limitations to the method claims of 1-7 and the teachings of Ponceleon, Coleman, Krueger and Epelman address all the limitations discussed in claims 1-7 and are thereby rejected under the same grounds. 

Claims 8, 15 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponceleon et al. (U.S Pub. No. 20200166962, hereinafter referred to as “Ponceleon”), Coleman et al. (U.S Pub. No. 20190253325, hereinafter referred to as “Coleman”), Krueger et al. (U.S Pub. No. 20210263907, hereinafter referred to as “Krueger”) and Epelman et al. (U.S Pub. No. 20160210633, hereinafter referred to as “Epelman”) in further view of Reaser et al. (U.S Pub. No. 20200394913, hereinafter referred to as “Reaser”)

Regarding Dependent Claim 8, the combination of Ponceleon, Coleman, Krueger and Epelman teach the method of claim 1, Ponceleon further teaches the method of claim 1, further comprising the given node executing a smart contract on the blockchain (Par. (0067) “The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes.”; given node (multiple participating nodes) executing a smart contract on the blockchain (blockchain using one or more smart contracts))
However Ponceleon, Coleman, Krueger and Epelman do not explicitly teach and updating a state of the smart contract, wherein executing the smart contract includes reading the computed summary time. 
Wherein Reaser teaches and updating a state of the smart contract, wherein executing the smart contract includes reading the computed summary time. (Par. (0052) “e, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc.”; update the state of the smart contract (smart contracts created to execute/ subject to [..] updates)), (Par. (0005) “determining an average time of an event attended by at least one occupant associated with the transport, moving the transport to at least one other space when an elapsed time of the event is less than the average time”; summary time (average time of event corresponding to elapsed time)), (Par. (0044-0045) “the event time or may have accepted a compensation agreement that is invoked by a smart contract and recorded as a blockchain transaction. [..] the time may be after half of the event time has lapsed or a majority of the event time (e.g., 2, 3 hours, etc.) has lapsed,”; smart contract includes reading the computed summary time (event time with average time is accepted and invoked corresponding to smart contract)), (Par. (0048) “one or more smart contracts 230 may exist that define the terms of transaction agreements and actions included in smart contract executable application code [..] may be identified as being above/below a particular threshold for a particular period of time, then the result may be a change to a current status which requires an alert to be sent to the managing party (i.e., vehicle owner, vehicle operator, server, etc.)”; smart contract includes reading (smart contract associated with identifying period of time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Reaser within the teachings of Ponceleon, Coleman, Krueger and Epelman to include the updating of the smart contract and the smart contract reading the computed summary time because of the analogous concept of blockchain technologies and verification through time values. Reaser includes a process in which the smart contract is updated. This is significant because the rules and system of checks provided by the smart contract is securely protected from infiltration, possible vulnerabilities and harm. By constantly updating the smart contract is discourages attackers from attempting to gain access to transaction of payments of the blockchain network because of the updated policies, rules and threshold of the smart contract in execution By allowing the smart contract to read the computed summary times it provides a validation or endorsement upon various agreements such as legal documentation, medical or financial transaction and so forth. By incorporating a smart contract with the reading of an average/summary time it ensures nodes in the blockchain that the time values are in synch and trusted. This maintains the integrity of the system as a whole and in return provides a verification process of multiple times in the blockchain network. 


In regards to Claims 15 and 20, claims 15 and 20 are non-transitory computer-readable storage medium and computing node (apparatus) claims that recite similar limitations to the method of claim 8 and the teachings of Ponceleon, Coleman, Krueger Epelman and Reaser address all the limitations discussed in claim 8 and are thereby rejected under the same grounds. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NAYAK; Kartik Ravidas (U.S Pub. No. 20210279255) “SYNCHRONOUS STATE MACHINE REPLICATION FOR ACHIEVING CONSENSUS”. Considered this reference because it incorporated a similar assignee and addressed a blockchain network with a plurality of nodes with the comparison of time when delivering messages.

Wang; Jiyuan. (U.S Pub. No. 20190370486) “BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS”. Considered this application because it relates to blockchain technologies and the transfer of data to multiple nodes based on a validity period or time based verification.

BOSE; Ranjan (U.S Pub.  No. 20210209483) “SWARM CONTROL APPARATUS AND METHOD USING DYNAMIC RULE-BASED BLOCKCHAIN”. Considered this application because it addressed a certain period of time or time values corresponding to the distribution of data between nodes.







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498